Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on August 5, 2022.
Claims 1, 2, 5, 6, 8-12, 15, 16, 18 and 20 have been amended.
Claim 17 has been canceled.
Claims 1-16 and 18-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10, 15, 16 and 18-20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 10 and 15 recite “ transmitting the alert if the APR is greater than a predetermined threshold, wherein the predetermined threshold is based on a type of the real world event.”  Applicant has cited [0057] as providing support:
[0057] To help determine accuracy of the information received about the event from the inputs, the system 100 via the one or more servers 110 can query and/or receive information from a set of sensors 130A-130N, which are within a predefined range of the event location. Such sensors may include surveillance cameras, motion sensors, weather sensors, and so forth that can gather information about an area. It is contemplated that the predefined range may vary depending on the type of sensor and its location, and the category of event. For example, a surveillance camera may not be useful unless it is within a certain range and directed at where the event is purportedly located. However, for a fluid event that may be moving, different ranges may be used.
The Examiner asserts that [0057] only provides support for a range based on the type of sensor, not a threshold based on a type of event, much less an alert based on the threshold.

The previous rejection is overcome.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system (claim 1) and  method (claim 15)).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) receiving inputs from one or more sources concerning a real world event, wherein each of the one or more inputs comprises source information and event information; wherein the source information comprises an identifier and a location of the source, the one or more sources comprises at least one of a sensor, a social media post, or a user submission, and the event information comprises the event location, a time the event occurred, and input identification markers; analyzing the source information of each source to generate a credibility rating associated with each source based on whether the identifier was previously stored and accuracy ratings associated with prior submissions from the source; comparing the location of the source with an event location to generate an accuracy rating for each source based on the distance of the source from the event location; requesting information from a set of sensors within a predefined area of the real world event location and receiving sensor data; comparing the received information from the sensors with the received event information; assigning an accuracy probability rating (APR) to the event based on the comparison and the credibility and accuracy ratings of each source and a similarity of the received event information from the one or more sources when compared with the received sensor data from the set of sensors.
This is an abstract idea in the category of “Certain Methods of Organizing Human Activity” because the information that is gathered and processed is typically used to make determinations regarding responding to events such as an emergency which is an example of managing interactions between people.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
The claims recite the additional elements: The recitations of “using a processor” and “a server configured to”, do not integrate the invention into a practical application because the processor and server are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0040].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The limitation of “transmitting an alert if the APR is greater than a predetermined threshold, wherein the threshold is based on a type of the real world event” is insignificant extra-solution activity and merely results in transmitting the processed information because on a threshold/event type rule.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of receiving inputs, analyzing, comparing, querying and assigning are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.   
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Dependent claims 2-14, 16 and 18-20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations that define the inputs and gathered information (claims 2, 5, 6, 9, 13 and 14), recite limitations drawn to calculating the APR (thus further limiting the abstract idea (claims 3, 4, 8, 12, 17, 18 and 20), or recite limitations that are drawn to insignificant extra-solution activity (claims 7, 10, 11, 19). Similar to the independent claims, the dependent claims generally “apply” the concept of determining whether the event requires an alert. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 15.
Applicant Arguments:
Applicant argues that the claims are not abstract because they do not fall under any of the established abstract ideas.
The Examiner disagrees.  This is an abstract idea in the category of “Certain Methods of Organizing Human Activity” because the information that is gathered and processed is typically used to make determinations regarding responding to events such as an emergency which is an example of managing interactions between people.
The limitations drawn to how the server receives and analyses source data concerning a real world event exemplify that the abstract idea is merely implemented on the platform of the server.  Implementing an abstract idea on a computer server does not render it eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Pub. No. 2016/0328482) in view of Mohler (US Pat. No. 9,541,407).
Claims 1, 2, 5, 10 and 15: Shah discloses:
receiving inputs from one or more sources concerning an event, wherein each of the one or more inputs comprises source information and event information; ([0016] The user category comprises, but is not limited to, determining at least one of name of author, description of author, URL of author, location of author, location of the author matching the location of the event, author being a witness to the event, protection level of the author's account, and verification of the author, associated with each item of the social media data. [0072]…In another implementation, the ingestion module 122 may determine the location of the ingested data and the user and append location information as metadata to the ingested data.)  The location of the ingested data is understood as the location of the event when the author is a witness.
wherein the source information comprises an identifier and a location, ([0016] The user category comprises, but is not limited to, determining at least one of name of author, description of author, URL of author, location of author, location of the author matching the location of the event, author being a witness to the event) the one or more sources comprises at least one of a sensor, a social media post, or a user submission, ([0008] Systems and techniques for detecting and verifying social media events are disclosed. The system and techniques allow for processing of social media data to extract potentially valuable information in a timely manner and determine the veracity of the detected information. [0044] In one implementation, as shown in the FIG. 1 example, the non-volatile memory 120 is configured to include an ingestion module 122 for receiving social media data from the social media platform 180. Exemplary social media platforms are, but not limited to, Twitter®, Reddit®, Facebook®, Instagram® or LinkedIn®. As used herein, the phase “ingested data” refers to received social media data, which may be but is not limited to, tweets and/or online messages, from the social media platform 180.) and the event information comprises the event location([0072] …In another implementation, the ingestion module 122 may determine the location of the ingested data and the user and append location information as metadata to the ingested data.) a time the event occurred ([0083] At step 312, each key concept has a predefined time frame to grow to a minimum count of unit data required to be considered an unit cluster or else it is discarded.) and input identification markers ([0116] FIG. 5e is another exemplary ingested data in the form of a tweet. This ingested data is one of the many unit data from an exemplary event detected cluster pertaining to “Mugabe: Foreign firms ‘stole diamonds’: Zimbabwean President Robert Mugabe accuse foreign mining companies of . . . ”. This ingested data was also selected by the summarization module 132 as a representative summary of the event detected cluster.)
analyzing the source information of each input to generate a credibility rating associated with each source; ([0049] The non-volatile memory 120 is also configured to include an opinion module 134 for detecting if the each ingested data in the event detected cluster contains an opinion of a particular person or is factual (e.g., non-opinionated tone), and a credibility module 135, for determining the credibility score of the ingested data. In one implementation, the credibility score is associated with three components: user/source credibility: who is providing the information, cluster credibility: what is the information, and tweet credibility: how is the information related to other information. [0097] The credibility module 135 determines the confidence score of each unit data in the event detected cluster. In one implementation, the confidence score is associated with three components: source credibility, cluster credibility, and tweet credibility. The score and information generated by the components are then stored as a part of the event detected cluster metadata. [0098] Source credibility relates to the source of the unit data. If the source is a credible source, for example, an authority such as the White House stating an event is more credible than a random unknown user. In one implementation, source credibility is measured by an algorithm that uses features like, but not limited to, age of the user, description, and presence of a profile image of the social media account.)
comparing the location of the source with an event location to generate an accuracy rating for each input based on the distance of the source from the event location; ([0004] Social media platforms like Twitter® or Facebook®, have influenced news gathering. Every minute, people around the world are posting pictures, videos, tweeting and otherwise communicating about all sorts of events and happenings. For example, a person may comment on what they see at a scene of an accident in real-time. Since people geographically close to an event are a valuable source of breaking news, the information generated by them is potentially very valuable. However, leveraging such information is very difficult. [0103] …Exemplary features like location or url can weigh into the credibility of the user. For example, if the user is anonymous for their location, it is hard to determine the accuracy of what they are saying. However, if their location matches the location of the event detected cluster, the incident as gathered from the ingested data might be viewed in a more favorable way as being accurate.) Thus, a favorable rating with respect to the source’s location to the event results in added credibility (i.e., accuracy).
assigning an accuracy probability rating (APR) to the event based on the credibility and accuracy ratings of each input. ([0049] The non-volatile memory 120 is also configured to include an opinion module 134 … and a credibility module 135, for determining the credibility score of the ingested data. In one implementation, the credibility score is associated with three components: user/source credibility: who is providing the information, cluster credibility: what is the information, and tweet credibility: how is the information related to other information. [0050] The non-volatile memory 120 is further configured to include verification module 150 for determining the accuracy of the event detected cluster. In one implementation, verification may be done by a veracity algorithm which generates a veracity score. In another implementation, the verification module 150 may generate a probability score for an assertion being true based on evidences collected from ingested data. [0061] The veracity data store 154 includes metrics generated by the verification module 150 regarding the level of accuracy of the event detected cluster. In one implementation, it may be the veracity score determined through a veracity algorithm. In another implementation, it may be a verification score indicating the probability of accuracy based on all the evidences collected from social media.)
transmitting an alert if the APR is greater than a predetermined threshold. ([0086] However, markables that never grow to the minimum threshold of unit data after a predefined time window (i.e., 2 hours) are removed from the database at step 332. The discarded markables and unit data may be sent to the emitted data store 246 along with other metadata about it. To illustrate, social media information that no other users are mentioning might not be an event of importance to a professional consumer. [0123] In one implementation, in the FIG. 6a example, there may be channel 602a for “newest” and another channel 602b for “trending”…The default channels provided by the application interface 600 allow the user to be notified of events that might be new or trending without having to search by key terms.)
Shah further discloses 
real world events ([0004] Social media platforms like Twitter® or Facebook®, have influenced news gathering. Every minute, people around the world are posting pictures, videos, tweeting and otherwise communicating about all sorts of events and happenings. For example, a person may comment on what they see at a scene of an accident in real-time. Since people geographically close to an event are a valuable source of breaking news, the information generated by them is potentially very valuable. However, leveraging such information is very difficult.) 
a credibility rating based on whether the identifier of that source was previously stored on the server and an accuracy rating associated with the source ([0074] In an alternative implementation, the knowledge base module 152 may compile the list of credible sources using information gathered from the ingested data. The knowledge base module 152 stores the list of credible sources in the knowledge base data store 248. In one implementation, the knowledge base module 152 may analyze user profiles from the ingested data to capture information such as user affiliations or geography to be used for compilation of the list of credible sources. In a further implementation, the knowledge base module 152 takes established credible users and reviews lists generated by the user for relevant information that may be used to generate the list of credible sources. For example, if a credible user has a tech list containing a list of tech users, user IDs and related information (e.g., a related tech list associated with the user ID) associated with the tech users are also mined for information. The knowledge base module 152 continually updates knowledge base data store 248 as further social media data are ingested and may be evaluated at a predetermined frequency to ensure the information is current. [0109] In a further implementation, if the user of the unit data is from the list of credible sources determined by the knowledge base module 152 as authoritative on that topic, then a higher score is given. If the user of the ingested data is not authoritative, then other experts and their recent tweets are considered by the knowledge base module 152 to collect or negate the user assertion.)
accuracy ratings associated with prior submissions from that source ([0074] …The knowledge base module 152 continually updates knowledge base data store 248 as further social media data are ingested and may be evaluated at a predetermined frequency to ensure the information is current.) (Thus, each set has prior submission when a set is updated).
generating an alert if the APR is greater than a threshold for a type of event such that the server more efficiently manages input data to provide credible information related to the real world event. ([0123] …The default channels provided by the application interface 600 allow the user to be notified of events that might be new or trending without having to search by key terms. [0086]: However, markables that never grow to the minimum threshold of unit data after a predefined time window (i.e., 2 hours) are removed from the database at step 332. The discarded markables and unit data may be sent to the emitted data store 246 along with other metadata about it. To illustrate, social media information that no other users are mentioning might not be an event of importance to a professional consumer. [0095] The newsworthiness module 133 uses a newsworthiness algorithm to calculate a newsworthy score. The newsworthy score is an indication of the importance of the event detected cluster from a journalistic standard. For example, an event detected cluster concerning an airplane crash for a breaking news event is considered more important than a cluster around a viral celebrity picture. In one implementation, the newsworthiness algorithm is a supervised Machine Learning algorithm that has been trained on a newsworthy set of ingested data and predicts a newsworthy score for any ingested data that is passed through it. The newsworthy score is added to the metadata for the event detected cluster.)
Shah does not disclose requesting information from a set of sensors within a predefined area of the real world event; or a similarity of the received event information received from the sources when compared with received sensor data in calculating the APR.
Mohler, however, discloses determining the validity/real-time relevance of the information (i.e., the comparison) received from the data source (step 612). In some embodiments, this may be based on comparisons with information received from other data sources in a similar area to the reporting data source. (col. 16; ll. 40-44). The mapping server or module then generates a weighting factor for the information (i.e., an APR) received from the data source based on the trust level and/or determined validity/real-time relevance (step 616). (col. 16; ll. 49-52)
 Mohler further discloses comparing the location of the source with an event location to generate an accuracy rating for each input based on the distance of the source from the event location: In some embodiments, certain types of data sources (e.g., accredited or historically-verified data sources) may have greater weights as compared to other data sources (e.g., social media feeds, information obtained by word of mouth versus first-hand witnessing, etc.) Those types of data sources having greater weights may be allowed to contribute more heavily to the maps and/or overlays produced by the mapping server 128. It should also be appreciated that certain types of data from data sources may have higher weighting than others. For instance, if a data source has a particular area of expertise (e.g., doctors providing medical data, army corps of engineers providing structural integrity data, Coast Guard providing emergency response data, etc.), then data received from the data source in the area of expertise may be given more weight than other data received from the same data source if that other data is not in the area of expertise. Furthermore, data sources that are more proximally close to an epicenter of an event (or within the boundaries of an event) may be considered to have more accurate information regarding an event than those data sources that are not as proximally close to the event. In such a situation, the data source 120 that is closer to the event may be given a greater weight by the optional weighting module 124 than data sources 120 that are not as close. (col. 8; ll. 51-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included comparing sensor data from an area in range of the event with received event information; use this information in determining the validity of an event, and determine a weighting factor (i.e., the APR) using the validity and the trust level comprising proximal information as disclosed by Mohler in the system disclosed by Shah, for the motivation of providing an accurate assessment of the scope and impact of a disaster, and effective command and control are critical to the effective deployment and utilization of first responders. (Mohler; col. 1; ll. 59-61).
NOTE: Other pertinent teachings from Mohler: a system, in some embodiments, can receive data from different sources preferably with each data set having a confidence factor associated with it. For example, if an agency has trusted data (such as a weather maps/information from trusted agencies such as the National Weather Service (NWS), the National Oceanic and Atmospheric Administration (NOAA), and/or the National Hurricane Center (NHC)) the trusted data can be passed on to the centralized broker with a high trust weighting (e.g., 10 on a scale from 1 to 10). In the absence of such weighting, the centralized broker can consider information such as the time that the data was collected, the source of the data, first-hand observations supporting the data, and the like can be used to weight the data. Thus, the data can be pre-weighted by the source and/or weighted by the centralized broker using a variety of polling and experiential factors so that the best data for a specific event can be selected. Similar data from other relevant sources for other types of events such as seismic events, terrorist events, and other large scale disasters can be treated in a similar fashion. Again, each data set would be weighted according to trust level. Social media input can be considered and used to supplement maps when it is validated by geolocation, photographic or video documentation, and adequate sample size (rather than being trusted in raw form). (col. 2; ll. 34-57). 
The data source(s) 120 may correspond to sensors or sensor networks disposed in geographical proximity to an emergency or emergent event. Data sources 120 may also correspond to news feeds, social media feeds, weather feeds, communication devices 108 of users, communication devices 112 of first responders, sensors on communication devices 108, 112, communications transmitted by users/first responders (e.g., emails, calls, pictures, videos, texts, etc.), medical reports, satellite images, video camera feeds, streaming media, etc. As will be discussed in further detail herein, the amount to which data from a data source 120 contributes or alters a map or overlay produced by the mapping server 128 may depend upon its trustworthiness. (col. 8; ll. 33-col. 9; ll.8).
Claims 3, 4 and 17:  Shah discloses compare an identifier of each source with known identifiers stored on the server and assign the credibility rating to each of the sources based at least in part on whether the identifier was previously stored on the server. ([0074] In an alternative implementation, the knowledge base module 152 may compile the list of credible sources using information gathered from the ingested data. The knowledge base module 152 stores the list of credible sources in the knowledge base data store 248. In one implementation, the knowledge base module 152 may analyze user profiles from the ingested data to capture information such as user affiliations or geography to be used for compilation of the list of credible sources. In a further implementation, the knowledge base module 152 takes established credible users and reviews lists generated by the user for relevant information that may be used to generate the list of credible sources. For example, if a credible user has a tech list containing a list of tech users, user IDs and related information (e.g., a related tech list associated with the user ID) associated with the tech users are also mined for information. The knowledge base module 152 continually updates knowledge base data store 248 as further social media data are ingested and may be evaluated at a predetermined frequency to ensure the information is current.) (Thus, each set has prior submission when a set is updated). 
Mohler, as combined above, discloses real-time updating (abstract), thus as locations change, the accuracy associated with each source changes.
Claim 6:  Shah discloses a sensor ID, a device ID and/or a user ID. ([0016]: name/URL).
Claims 8 and 18:  Shah discloses querying social media concerning the event and comparing the query results with the received data. ([0074]; [0083]; [0105]).
Claim 9:  Shah discloses at least one of pictures, audio or video of the event. ([0104]; [0124]).
Claims 11 and 16:  Shah does not disclose a geo-spatial and temporal representation of the event.
Mohler, however, discloses real-time updating of maps. (Abstract).  See also col. 15; ll. 22-25: The create maps 448 may be used by the agent to define a map view (e.g., a point in time where a particular map view or overlay view should be generated based on the current view of the map 424 in the viewing window 404).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a geo-spatial and temporal representation of the event as disclosed by Mohler in the system disclosed by Shah, for the motivation of providing an accurate assessment of the scope and impact of a disaster, and effective command and control are critical to the effective deployment and utilization of first responders. (Mohler; col. 1; ll. 59-61).
Claims 12 and 20: Shah discloses wherein the server is configured to receive an additional input from an additional source concerning the event, wherein the server is configured to (i) analyze source information of the additional input, and assign a credibility rating to the additional source, (ii) compare the location of the additional source with the event location and assign an accuracy rating to the additional input based on the distance of the additional source from the event location, (iii) adjust the APR associated with the real world event based on the credibility of the additional source, the accuracy rating of the additional input data and a comparison of the received sensor data from the set of sensors with the received event information from the additional source. ([0074]…The knowledge base module 152 continually updates knowledge base data store 248 as further social media data are ingested and may be evaluated at a predetermined frequency to ensure the information is current. [0112] The confidence may be re-evaluated when new evidences are included in its assessment.)
Claim 13:  Shah discloses role and experience information and basing the credibility rating at least in part on the role and experience. ([0098] Source credibility relates to the source of the unit data. If the source is a credible source, for example, an authority such as the White House stating an event is more credible than a random unknown user. In one implementation, source credibility is measured by an algorithm that uses features like, but not limited to, age of the user, description, and presence of a profile image of the social media account. [0107] …In one implementation, the verification module 150 first determines if the unit data of the event detected cluster is an expert type assertion or a witness type assertion. [0108] Expert type assertions are assertions that likely to be made only by people or organizations that are considered authoritative for that assertion. An exemplary expert type assertion may be the company Apple® asserting that they will be releasing a new iPhone®. The verification module 150 may invoke the knowledge base module 152 to determine if the identified user of the unit data (i.e., Apple®) is a credible source and awards a higher score if the unit data is originating from a credible source. [0109] In a further implementation, if the user of the unit data is from the list of credible sources determined by the knowledge base module 152 as authoritative on that topic, then a higher score is given. If the user of the ingested data is not authoritative, then other experts and their recent tweets are considered by the knowledge base module 152 to collect or negate the user assertion. [0110] Witness type assertions are assertions any random user may potentially make. These include crises type of events (for example, User 123 assets that an explosion took place in a particular area.) In one implementation, the verification module 150 compares either the topic or the geography of the unit data against other unit data from the same geographic area. If other users are not mentioning the same assertion during the same time period, then a lower score may be assigned.)  The “roles” are that of expert and witness type.  The experience is inherently considered when the user is from “Apple” or the “White House” as examples.
Claim 14:  Shah discloses audio, image or video content. ([0104] …For example, if a user is attaching a picture or multimedia to the reported incident, that can be a clear indication of the accuracy of the reporting on the social media data.)

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah/Mohler in view of Official Notice.
Claims 7 and 19:  Shah discloses [0005]…The percentage of valuable information is very small compared to the entire social media data available at a time. It has been noted that social media data primarily includes rumors, noise, spam, and mostly information useless to a professional consumer. [0045] The non-volatile memory 120 also includes a filtering module 124 for processing ingested data. In one implementation, processing of the ingested data may comprise but is not limited to, detecting language of the ingested data and filtering out ingested data that contains profanity, spam, chat and advertisements. [0077] In a further implementation, the filtering module 124 may utilize a classification algorithm that removes ingested data that is recognized to be spam, chat or advertisements. Shah does not explicitly disclose using a credibility rating to filter out a source.
However, the Examiner takes Official Notice that it is old and well known in the social networking arts to block untrustworthy users, especially for engaging in activities such as spamming.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included blocking user that are untrustworthy (i.e., a credibility rating below a threshold) in the system disclosed by Shah/Mohler, for the motivation of ensuring that the data handled by the system is relevant and trustworthy.  In a system such as Mohler’s where first responders are dispatched, it is imperative that incident information be as factual and relevant as possible in order to maximize resource use and prevent the loss of property/life

Response to Arguments
Applicant’s remarks, filed August 5, 2022, have been considered.  Additional citations from Shah are cited above to disclose the amended limitations.
Applicant argues that Mohler fails to compare sensor data.  The Examiner notes that Mohler discloses sensor data: The data source(s) 120 may correspond to sensors or sensor networks disposed in geographical proximity to an emergency or emergent event. Data sources 120 may also correspond to news feeds, social media feeds, weather feeds, communication devices 108 of users, communication devices 112 of first responders, sensors on communication devices 108, 112, communications transmitted by users/first responders (e.g., emails, calls, pictures, videos, texts, etc.), medical reports, satellite images, video camera feeds, streaming media, etc. As will be discussed in further detail herein, the amount to which data from a data source 120 contributes or alters a map or overlay produced by the mapping server 128 may depend upon its trustworthiness. (col. 8; ll. 33-col. 9; ll.8).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629